Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 1 of 42 - Page ID#:
                                    2985



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

       SHURWEST, LLC,                                )
                                                     )
            Plaintiff,                               )          No. 5:19-CV-180-REW
                                                     )
       v.                                            )
                                                     )           OPINION & ORDER
       CAROLYN HOWARD,                               )
                                                     )
            Defendant.                               )

                                        *** *** *** ***

                               “Away, you mouldy rogue, away!”1

            Plaintiff Shurwest, LLC is a self-described “industry-leading independent

   marketing organization” that markets the financial products of other companies to

   retirement planners. In 2017, its National Sales Director of Life Insurance (Melanie

   Schulze-Miller) marketed certain structured notes to Carolyn Howard, a Kentucky

   financial planner. The Director did this during a visit by Howard to Shurwest headquarters

   in Arizona, a cross-country business-recruiting trip paid for in full by Shurwest. Howard

   took the bait on the structured notes (for herself and one of her clients). Disaster (and loss)

   ensued when the structured notes seller imploded in a series of criminal and regulatory

   enforcement actions, actions that swept up Shurwest’s National Sales Director as well.

   Shurwest and Howard are before the Court on a series of theories to sort out Shurwest’s

   responsibilities, if any, for Howard’s damages.




   1
    An immortal insult from character Doll Tearsheet. William Shakespeare, Henry IV Part
   2, act 2, sc. 4, l. 126.


                                                 1
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 2 of 42 - Page ID#:
                                    2986



          It’s clear enough that Schulze-Miller “went rogue” in marketing the structured

   notes at Shurwest. The Company had rejected her proposal to market the structured notes

   in 2016. She made an end-run by creating a secret, side company, furtively enlisting some

   Shurwest employees, and forging on in the shadows. Adopting Doll’s posture from the

   Shakespeare quote, Shurwest loudly distances itself from Schulze-Miller and contends that

   her rogue status provides a tidy way to end the dispute, now centering on cross-motions for

   summary judgment. Shurwest disavows any involvement in the marketing of the notes and

   any obligation for the conduct of its National Sales Director or her complicit underlings.

          The Court has assessed the full record and the briefing.2 Ultimately, under the Rule

   56 standards, the record is far less categorical and far more nuanced than Shurwest

   contends. In the Court’s view, there are genuine disputes of material fact that preclude

   judgment for either party. That Schulze-Miller broke faith with Shurwest is not the end of

   the query. At the core, a jury must decide whether, in dealing with client Howard, Schulze-

   Miller yet acted within the scope of her Shurwest employment or whether she otherwise

   acted with apparent authority from the Company. Because the liability theories (put forth

   by counterclaim) are otherwise largely submissible, the jury also must evaluate the causes

   of action that hinge on Schulze-Miller’s behavior. There will be plenty of opportunity for

   the jury to consider Howard’s own role and responsibility, but whatever comparative fault




   2
    Various motions pend in this matter. See DE 55 (Shurwest’s Partial Summary Judgment
   Motion), DE 85 (Howard’s Motion for Judicial Notice), DE 93 (Howard’s Motion for
   Leave to File Reply Instanter re: DE 85), DE 94 (Howard’s Motion for Summary
   Judgment), DE 98 (Howard’s Objection to Judge Atkins’ discovery decision (DE 92)), DE
   99 (Shurwest’s Motion to Exclude Expert Testimony of Peter Kennedy), DE 100
   (Shurwest’s Motion for Summary Judgment on Howard’s Counterclaims), & DE 101
   (Shurwest’s Motion for Leave to Seal Document relating to DE 100). All are briefed.


                                                2
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 3 of 42 - Page ID#:
                                    2987



   she may bear is not the subject of summary judgment. The Court DENIES all pending

   dispositive motions and resolves the other matters as this decision reflects.

      I.      Background

           The Court derives the factual background from the record. Although there is sharp

   dispute over what the facts signify, there are few contests at this stage on what historically

   happened. The Court here simply maps the assertions, making no factual findings in this

   procedural step, using the prism and/or making the reasonable inferences, relative to the

   particular movant or non-movant, that Rule 56 requires.

           Shurwest is an independent marketing organization (IMO). DE 1 at 2 (Complaint ¶

   6). Shurwest markets annuities and insurance products to retirement planners, who are

   licensed insurance agents. Id. Carolyn Howard (Howard) is a licensed insurance agent and

   certified financial planner. DE 10 at 14 (Counterclaim ¶ 16). Howard holds Series 63

   (securities agent) and Series 65 (investment advisor) licenses. DE 1 at 2 (Complaint ¶ 8).

   Future Income Payments, LLC (FIP) was an organization that purchased pensions,

   disability payments, and other revenue streams from individuals and then sold those

   revenue streams to investors. Id. at 3 (Complaint ¶ 10). Melanie Schulze-Miller was an

   employee of Shurwest from June 2012 to May 2018. DE 45-2 at 2 (Schulze-Miller Decl. ¶

   3). At all relevant times, she was National Sales Director of Life Insurance. In early 2016,

   Schulze-Miller sought approval from Shurwest management to market FIP products;

   Shurwest rejected the request. Id. (Schulze-Miller Decl. ¶¶ 4–5). On May 3, 2016, Schulze-

   Miller formed MJSM Financial LLC (MJSM), a limited liability company, owned wholly

   by Schulze-Miller, to refer FIP products. Id. at 2–3 (Schulze-Miller Decl. ¶¶ 6–7). Schulze-

   Miller did not disclose this business to Shurwest. Id. at 3 (Schulze-Miller Decl. ¶ 7).




                                                 3
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 4 of 42 - Page ID#:
                                    2988



          In early February 2017, Howard flew to Arizona and attended a day-long event

   hosted, paid for, and fully sponsored by Shurwest, at Shurwest’s corporate headquarters.

   DE 111-1 at 2–3 (Howard Decl. ¶¶ 3–5). Howard met, over the course of the day, with

   several Shurwest employees, including Schulze-Miller. Id. During their meeting, Schulze-

   Miller introduced and explained FIP products to Howard. Id. at 3–4. Schulze-Miller

   specifically included FIP structured notes as part of a strategy (the “IRA Reboot”) that

   included the purchase of insurance products via the purchased income stream. The pitch,

   according to Howard, included specific statements vouching for FIP’s reliability,

   legitimacy, and risk status. Schulze-Miller specifically stated that Shurwest used FIP

   products with many clients and had vetted FIP. See id. at 3–4 (Howard Decl. ¶¶ 5–8).

          Schulze-Miller provided Howard an FIP marketing contract. On February 21, 2017,

   Howard emailed Schulze-Miller the Future Income Payments, LLC Producer Marketing

   Agreement, signed by Howard. Id.1 at 4 (Howard Decl. ¶ 8); id. at 26–33 (FIP Agreement).

   That contract listed Shurwest, on line 1, as the “referral/marketing group.” Id. at 27.

   Schulze-Miller received the signed agreement on her Shurwest email account and

   promised, in reply, to complete the contracting status for Howard at FIP. Id. at 25.

          In addition to Schulze-Miller, Shurwest employees Nick Johnson and Michael

   Seabolt also made representations to or dealt with Howard regarding FIP. Id. at 5 (Howard

   Decl. ¶ 15). They often communicated about specific investments via their Shurwest email

   accounts. Indeed, per Howard, Johnson reported to Howard, via his Shurwest account, that

   he had transmitted Howard’s producer packet to FIP. Id. at 4 (Howard Decl. ¶ 9). Some

   of the transmittals involving Schulze-Miller and Johnson came from the email domain of

   MJSM, Schulze-Miller’s secret entity.




                                                4
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 5 of 42 - Page ID#:
                                    2989



            Soon after, Howard also contracted through Shurwest to become a broker via

   Minnesota Life Insurance Company (Minn. Life). This contract dovetailed with the IRA

   Reboot strategy Schulze-Miller had discussed with Howard. See id. at 4–5 (Howard Decl.

   ¶¶ 11 & 15). Howard purchased structured notes, and then a Minn. Life insurance policy,

   as part of her own investment and part of what she understood to be the IRA Reboot

   strategy touted by Schulze-Miller. See id. at 5–6 (Howard Decl. ¶ 15 & 18).

            Howard invested $500,000 of her own money in FIP products and recommended

   FIP structured notes to her client Lee Anne Walmsley, who then purchased two notes,

   totaling $225,000. Id. (Howard Decl. ¶¶15–16); DE 10 at 17 (Counterclaim ¶ 28). In April

   2018, FIP’s President Scott Kohn announced that FIP had ceased the majority of its

   operations and would no longer make payments to investors due to ongoing regulatory

   actions and litigation. DE 10 at 16 (Counterclaim ¶ 25). In early 2019, FIP and its founder

   were indicted, and FIP entered a court-ordered receivership. DE 1 at 7 (Complaint ¶ 19).

   Due to the collapse of FIP, Howard and Walmsley, like other FIP investors, lost their

   investments. Shurwest promptly fired Schulze-Miller when her activities came fully to

   light.

            The record, without contest or contradiction, supports several conclusions. Schulze-

   Miller marketed FIP products without the permission of Shurwest, which had rejected her

   proposal to refer advisors to FIP as a funding mechanism for life insurance policies.

   Schulze-Miller did not inform Shurwest of her FIP linkage, her formation of MJSM, or her

   marketing of FIP via Shurwest’s facilities or other resources. Shurwest was not a party to

   any FIP contract and did not derive funds from FIP itself—any commissions on FIP

   products went to Schulze-Miller or MJSM. DE 45-2 at 2–3 (Schulze-Miller Decl. ¶¶ 4–




                                                 5
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 6 of 42 - Page ID#:
                                    2990



   10). Shurwest did, however, receive commissions from Howard’s purchase of a life

   insurance policy3 through Minn. Life, which Howard funded that through the FIP income

   stream. See DE 96 (Commissions Spreadsheet); DE 1 at 3 n. 2 (referencing Howard using

   cash flow from FIP notes to fund ongoing investments, including use of income stream for

   “ongoing premium obligations on indexed universal life policies issued by Minn Life”). In

   Howard’s case, per the record, (and presumably for others involved in the IRA Reboot), if

   the mechanism involving structured notes led to purchase of a life policy, Shurwest got a

   resulting commission benefit.

               Shurwest seeks a declaration that it had no duty, was not involved, and has no

   responsibility for the FIP debacle. Though Shurwest nominally is Plaintiff, Howard is the

   one actually making affirmative claims for relief, through a series of Kentucky-law tort

   and statutory claims. Each side seeks dispositive relief, but a jury must sort this

   complicated relationship and determine whether Schulze-Miller’s rogue acts were

   actionable and ones Shurwest yet should have liability for.

         II.      Shurwest’s Motion to Exclude

               First, to clarify the decisional record, the Court addresses Shurwest’s motion

   targeting Howard’s expert. Shurwest moves to exclude the testimony of Peter Kennedy,

   who Howard has offered as an expert. DE 99 at 1. Federal Rule of Evidence 702 provides

   that a qualified expert witness may testify if “(a) the expert's scientific, technical, or other

   specialized knowledge will help the trier of fact to understand the evidence or to determine

   a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the

   product of reliable principles and methods; and (d) the expert has reliably applied the



   3
       Policy or policies—the number is unclear.


                                                   6
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 7 of 42 - Page ID#:
                                    2991



   principles and methods to the facts of the case.” From Rule 702, the Sixth Circuit has

   distilled three requirements for an expert’s opinion to be admissible. “First, the witness

   must be qualified by knowledge, skill, experience, training, or education. Second, the

   testimony must be relevant, meaning that it will assist the trier of fact to understand the

   evidence or to determine a fact in issue. Third, the testimony must be reliable.” In re Scrap

   Metal Antitrust Litigation, 527 F.3d 517, 529 (6th Cir. 2006) (internal quotation marks and

   citations omitted). “A district court must perform a ‘gatekeeping role’ to ensure that the

   testimony meets those mandates.” Madej v. Maiden, 951 F.3d 364, 369 (6th Cir. 2020)

   (quoting Daubert v. Merrell Dow Pharm., Inc., 113 S. Ct. 2786, 2798 (1993)).

          Shurwest argues that the Court should exclude Kennedy because (1) Kennedy is

   not qualified to testify regarding the standard of care applicable to IMOs, (2) Kennedy’s

   opinions are not reliable, (3) Kennedy’s opinions are irrelevant, and (4) Kennedy’s report

   puts forth improper legal conclusions. DE 99. The matter is fully briefed. The Court agrees

   with Shurwest, in part.

          First, Shurwest argues that Kennedy is not qualified to provide an opinion in this

   matter because he does not purport to have specific experience relating to IMOs. DE 99 at

   4–5. Howard argues that it is not a Rule 702 requirement for Kennedy to have granular

   experience with IMOs, and that Kennedy’s “experience related to insurance/annuity

   products and insurance and investment advisory firms” demonstrates that he has the

   requisite knowledge to provide sound opinions pertinent to Shurwest’s standard of care as

   an IMO and the relationships in this case. DE 106 at 6. The qualification requirement is

   “treated liberally,” however, that “does not mean that a witness is an expert simply because

   he claims to be.” Pride v. BIC Corp., 218 F.3d 566, 577 (6th Cir. 2000) (citation omitted).




                                                7
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 8 of 42 - Page ID#:
                                    2992



          Kennedy has “over thirty years of broad advisory expertise in legal, regulatory

   compliance, supervisory program design, administration and operations.” DE 99-3 at 12.

   According to Kennedy, he is “familiar with insurance industry products, as well as customs

   and practices of the insurance industry that relate to the issue in this situation” and has

   “lengthy experience in the financial services industry which markets and sells investment

   products.” DE 106-1 at 2–3 (Kennedy Decl. ¶ 3). While he does not have specific

   experience with IMOs, it is apparent that Kennedy has extensive knowledge (from multiple

   vantage points and over decades) of the industry in which Shurwest operates and the types

   of investment products it markets. In light of his relevant experience and the liberal

   qualification standard, Kennedy is qualified to provide certain opinions. Shurwest can

   cross-examine Kennedy on his particular background; that, here, is a weight matter.

          Second, Shurwest argues that Kennedy’s opinions are unreliable because they are

   not based on sufficient facts and because there is an analytical gap between the facts and

   Kennedy’s opinions. DE 99 at 5–10. “Rule 702 guides the trial court by providing general

   standards to assess reliability: whether the testimony is based upon ‘sufficient facts or

   data,’ whether the testimony is the ‘product of reliable principles and methods,’ and

   whether the expert ‘has applied the principles and methods reliably to the facts of the

   case.’” In re Scrap Metal Antitrust Litig., 527 F.3d at 529 (quoting Fed. R. Evid. 702). “The

   task for the district court in deciding whether an expert's opinion is reliable is not to

   determine whether it is correct, but rather to determine whether it rests upon a reliable

   foundation, as opposed to, say, unsupported speculation.” Id. at 529–30. Simply put, the

   facts must be reliable, and the conclusion must be adequately supported by those facts, for

   the Court to accept the expert’s opinions. See Gen. Elec. Co. v. Joiner, 118 S. Ct. 512, 519




                                                8
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 9 of 42 - Page ID#:
                                    2993



   (1997) (“A court may conclude that there is simply too great an analytical gap between the

   data and the opinion proffered.”). Shurwest asserts that Kennedy’s opinions are not reliable

   because they are based solely on Howard’s version of disputed facts. DE 99 at 6. Howard

   argues that it was appropriate for Kennedy to use the “reliable facts testified to by Ms.

   Howard” and suggests that the alternative would be for “Mr. Kennedy to believe

   [Shurwest’s] witnesses instead of Ms. Howard or the objective documents.” DE 106 at 11.

          The Court rejects this challenge. Kennedy is not a fact witness. He opines based on

   his assumptions about or interpretation of a contested factual record. Obviously, on cross-

   examination and as a part of its case, Shurwest can dispute, present hypotheticals, and

   generally erode Kennedy’s factual predicates or suppositions. The jury will know that

   Kennedy is giving opinions with particular foundations. Just because an expert views a

   case through a lens favorable to one side does not make the opinions unreliable for Daubert

   purposes. The Court will take care to keep Kennedy within the proper boundaries. The

   factual resolutions will be for the jury, not for any expert to make.

          Shurwest also argues that Kennedy’s opinions are not reliable because his

   conclusions are not sufficiently supported by the facts on which he relies. DE 99 at 8–10.

   The first conclusion that Shurwest points to is Kennedy’s opinion that Shurwest owes

   Howard the standard of care applicable to brokers. Id. at 8–9. In doing so, Kennedy refers

   to the Brokerage General Agency Contract (BGA Contract) between Shurwest and Minn.

   Life. DE 99-3 at 6. Specifically, Kennedy notes Shurwest’s authorizations and

   responsibilities to, for example, market to and supervise brokers, and from that content

   concludes that this language establishes that Shurwest is, itself, a broker. Id. Ultimately,




                                                 9
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 10 of 42 - Page ID#:
                                    2994



    the Court will not permit Kennedy to make legal characterizations or define the existence

    or extent of any legal duty. That job belongs to the Court.

           The second conclusion that Shurwest points to is Kennedy’s opinion that Shurwest

    is obligated to supervise and manage its employees in relation to their sales activities as an

    insurance broker. DE 99 at 9–10. In his report, Kennedy opines that “Your Brokers” as

    defined in the BGA Contract between Shurwest and Minn. Life “certainly include”

    Shurwest’s employees who marketed FIP. Shurwest is correct that Kennedy does not point

    to factual backing for this conclusion. No documents in the record suggest that Schulze-

    Miller and her associates are “brokers” as defined in the BGA Contract. It is a significant

    logical leap to conclude that Schulze-Miller was “certainly” a broker under the BGA

    Contract, with the same relationship to Minn. Life as Howard, her former client. And again,

    to the extent Kennedy tries to explicate contracts or discuss imposition of legal duties, that

    would exceed the proper province of an expert.

           Third, Shurwest argues that Kennedy’s report and opinions are irrelevant. DE 99 at

    10–11. Shurwest first argues that the report is irrelevant as a general matter due to his lack

    of expertise and unreliable methodology. Id. at 11. Further, Shurwest argues that

    Kennedy’s third conclusion, regarding securities law implications, is irrelevant because it

    is not a question at issue in this case. The Court will permit Kennedy to testify within the

    limits provided in this Order. Additionally, Shurwest is correct that Kennedy’s third

    conclusion is irrelevant because no issues of securities law pertain in this case; if they did,

    Kennedy could not give opinions about law.

           Fourth, Shurwest argues that Kennedy makes various improper legal conclusions.

    Id. at 11–13. Howard argues that Kennedy does not make legal conclusions regarding




                                                  10
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 11 of 42 - Page ID#:
                                    2995



    ultimate liability, and thus none of his conclusions are improper. DE 106 at 14–16.

    Howard’s assertion that “none of [Kennedy’s] opinions are on the ultimate question of

    liability” is clearly inaccurate. Shurwest cites multiple instances in which Kennedy is

    unambiguously opining on Shurwest’s ultimate legal liability. E.g., DE 99 at 12 (“Shurwest

    is responsible for the negligent and what appears to be willful promotion and sale of an

    investment product (i.e., FIP Note) that was fatally flawed.”) (quoting Kennedy Report, p.

    6); id. (“Accordingly, Plaintiff violated the Act and the Defendant is entitled to the

    recission of the transaction.”) (quoting Kennedy Report, p. 8).

           Kennedy has observations that will help the jury understand the market and

    relationships featured in this case. He can give opinions, properly disclosed, regarding the

    respective roles. Kennedy can helpfully explain the concept of the IRA Reboot, which is

    part of Howard’s theory, and how the contracts and connections discussed in the record

    may be consistent with that concept. He can trace potential benefits to Shurwest. His

    opinions regarding market or industry standards also will be helpful; this differs from

    testimony, which the Court will not allow, attempting to discuss imposition of a duty (e.g.,

    who is or is not a fiduciary, under Kentucky law).4 He also can opine about the reasonable

    expectations between or of participants, such as the degree to which a broker might

    reasonably defer to the foundational due diligence of an IMO. The Court will not permit




    4
      The Court agrees that duty is a question of law. Animating the applicable standard of
    care, though, may benefit from expert testimony in a complicated area such as the financial
    relationships here involved. See Boland-Maloney Lumber Co. v. Burnett, 302 S.W.3d 680,
    686 (Ky. Ct. App. 2009) (Expert testimony is beneficial “in cases involving professionals
    or professions requiring special skill and expertise[ because] the standard is typically
    measured by the standard of conduct customary in the profession under the
    circumstances.”).


                                                11
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 12 of 42 - Page ID#:
                                    2996



    Kennedy to testify on legal topics, to characterize documents, or to venture beyond the

    proper boundaries of Rule 702, all as cabined by this Opinion.

       III.      Summary Judgment Framework

              Summary judgment is proper where “the movant shows that there is no genuine

    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

    Fed. R. Civ. P. 56(a). The Court must construe the evidence and draw all reasonable

    inferences from the underlying facts in favor of the nonmovant. Matsushita Elec. Indus.

    Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d

    407, 414 (6th Cir. 2009). Courts may not “weigh the evidence and determine the truth of

    the matter” at the summary judgment stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct.

    2505, 2511 (1986). “The relevant inquiry is ‘whether the evidence presents a sufficient

    disagreement to require submission to a jury or whether it is so one-sided that one party

    must prevail as a matter of law.’” Little Caesar Enters., Inc. v. OPPCO, LLC, 219 F.3d

    547, 551 (6th Cir. 2000) (quoting Anderson, 106 S. Ct. at 2512).

              The burden of establishing the absence of a genuine dispute of material fact initially

    rests with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986)

    (requiring the moving party to set forth “the basis for its motion, and identify[] those

    portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

    together with the affidavits, if any,’ which it believes demonstrate an absence of a genuine

    issue of material fact”); Lindsay, 578 F.3d at 414 (“The party moving for summary

    judgment bears the initial burden of showing that there is no material issue in dispute.”). If

    the moving party meets its burden, the burden then shifts to the nonmoving party to produce

    “specific facts” showing a “genuine issue” for trial. Celotex Corp., 106. S. Ct. at 2253;




                                                   12
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 13 of 42 - Page ID#:
                                    2997



    Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c) mandates

    the entry of summary judgment . . . against a party who fails to make a showing sufficient

    to establish the existence of an element essential to that party’s case, and on which that

    party will bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id.

    at 2557 (Brennan, J., dissenting) (“If the burden of persuasion at trial would be on the non-

    moving party, the party moving for summary judgment may satisfy Rule 56’s burden of

    production in either of two ways. First, the moving party may submit affirmative evidence

    that negates an essential element of the nonmoving party’s claim. Second, the moving party

    may demonstrate to the Court that the nonmoving party’s evidence is insufficient to

    establish an essential element of the nonmoving party’s claim.” (emphasis in original)).

           A fact is “material” if the underlying substantive law identifies the fact as critical.

    Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the

    outcome of the suit under the governing law will properly preclude the entry of summary

    judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id. A

    “genuine” issue exists if “there is sufficient evidence favoring the nonmoving party for a

    jury to return a verdict for that party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct.

    at 1356 (“Where the record taken as a whole could not lead a rational trier of fact to find

    for the non-moving party, there is no ‘genuine issue for trial.’”) (citation omitted). Such

    evidence must be suitable for admission into evidence at trial. Salt Lick Bancorp v. FDIC,

    187 F. App’x 428, 444–45 (6th Cir. 2006). The summary judgment standard remains the

    same where the parties pursue cross-motions; the Court “must evaluate each party’s motion

    on its own merits” and, in doing so, “draw all reasonable inferences against the party whose

    motion is under consideration.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th




                                                 13
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 14 of 42 - Page ID#:
                                    2998



    Cir. 1991) (citation omitted); accord Lansing Dairy Inc. v. Espy, 39 F.3d 1339, 1347 (6th

    Cir. 1994).

             The parties have proceeded on the assumption that substantive Kentucky law

    governs this case. This matter is before the Court on the basis of diversity jurisdiction, and

    thus the substantive law of this state typically would apply. See Gahafer v. Ford Motor

    Co., 328 F.3d 859, 861 (6th Cir. 2003) (“For purposes of diversity jurisdiction, a federal

    court is in effect another court of the forum state, in this case Kentucky, and must therefore

    apply the substantive law of that state.”) (citing Jandro v. Ohio Edison Co., 167 F.3d 309,

    313 (6th Cir.1999)). The parties do not engage in a choice-of-law analysis; the Court

    proceeds under the law of the Commonwealth.

       IV.        Shurwest’s Declaratory Judgment Action

             Shurwest seeks a declaration that it was not involved in Howard’s decision to invest

    in, or recommend that her clients invest in, FIP products, and that Shurwest is not

    responsible, based on lack of duty or otherwise, for the claimed losses of Howard or her

    clients. DE 1 at 1 (Complaint ¶ 1).

             The Court considers five factors, outline in outlined in Grand Trunk W. R. Co. v.

    Consol. Rail Corp., 746 F.2d 323 (6th Cir. 1984), in determining whether consideration of

    declaratory judgment relief is appropriate. The Court quotes at length from Judge Stranch’s

    outline of the Grand Trunk analysis:

                      The factors, often called the Grand Trunk factors after the case that brought
             the list into being in this circuit, are:
                      (1) Whether the declaratory action would settle the controversy;
                      (2) whether the declaratory action would serve a useful purpose in clarifying
             the legal relations in issue;
                      (3) whether the declaratory remedy is being used merely for the purpose of
             “procedural fencing” or “to provide an arena for res judicata;”




                                                  14
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 15 of 42 - Page ID#:
                                    2999



                   (4) whether the use of a declaratory action would increase the friction
           between our federal and state courts and improperly encroach upon state
           jurisdiction; [which is determined by asking]
                   a. whether the underlying factual issues are important to an informed
           resolution of the case;
                   b. whether the state trial court is in a better position to evaluate those factual
           issues than is the federal court; and
                   c. whether there is a close nexus between underlying factual and legal issues
           and state law and/or public policy, or whether federal common or statutory law
           dictates a resolution of the declaratory judgment action; and
                   (5) whether there is an alternative remedy which is better or more effective.

    W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014) (quoting Scottsdale Ins. Co.

    v. Flowers, 513 F.3d 546 at 554, 560 (quoting Grand Trunk W. R. Co., 746 F.2d at 326 as

    to primary factors and quoting Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d

    807, 814–15 (6th Cir.2004) as to subfactors)).

           The ultimate analysis focuses on the utility of the declaratory judgment remedy and

    the fitness of the case for federal resolution, matters “peculiarly within the[] grasp” of

    district courts. Wilton v. Seven Falls Co., 115 S. Ct. 2137, 2144 (1995). The Grand Trunk

    factors capture “underlying considerations of efficiency, fairness, and federalism” and the

    factorial grading and weighing “depend on the facts of the case.” Hoey, 773 F.3d at 759.

    The Court notes that, in diversity cases where state law provides the decisional rule, state

    interests (forum law, insurance regulation, issue familiarity) will normally emerge for

    reckoning in at least part of the analysis.

           Here, the factors weigh in favor of the Court maintaining and addressing the merits

    of this declaratory judgment action. As to the first three factors, the Court’s judgment will

    settle the controversy between the parties and will clarify their legal relationship, and there

    is no indication that this action was brought for the purpose of procedural fencing. At least,

    there is not a competing state action for consideration. Though state law questions are at




                                                  15
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 16 of 42 - Page ID#:
                                    3000



    issue here, there is no state court to which to defer, and the Kentucky law at issue is not

    especially novel. Finally, though Shurwest could have brought this action in state court,

    federal court is not a clearly inferior forum, and Shurwest properly elected to bring this

    action in a federal forum. The parties agree that this case is properly before the Court.

    Because the counterclaim essentially presents the full dispute in one forum, this favors

    unitary resolution.

           In its Motion for Partial Summary Judgment, Shurwest seeks summary judgment

    on its declaratory judgment claim as to liability for any losses tied to Howard client Lee

    Anne Walmsley. DE 55.5 In turn, Howard moves for summary judgment on Shurwest’s

    declaratory judgment action as a whole. DE 94. The Court denies both Howard’s Motion

    for Summary Judgment (DE 94) and Shurwest’s Motion for Partial Summary Judgment.

    DE 55. Simply put, the declaratory judgment request puts in clear relief the merits of the

    overall case, merits subsumed within Howard’s own counterclaim content. The Court

    views the case as one requiring various jury determinations; no one gets a full judgment as

    a matter of law.

               a. Howard’s Motion for Summary Judgment
           Howard argues that she is entitled to summary judgment on Shurwest’s declaratory

    judgment action because (1) Shurwest does not support its claim with expert testimony, (2)

    Shurwest does not rebut the report of Howard’s expert, and (3) common law establishes

    that Shurwest owed Howard a duty of care. DE 94 at 1.




    5
      The Court admits doubt about how Ms. Walmsley’s losses here fit. She is not a party. To
    the extent Howard has liability to Walmsley, perhaps this case can enfold issues of other
    fault or responsibility in contributing to such losses. That remains an open procedural
    question, in the Court’s eyes.


                                                16
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 17 of 42 - Page ID#:
                                    3001



           First, Howard argues that expert testimony is required to establish what duty

    Shurwest owed to Howard, and therefore that the Court should enter summary judgment

    in her favor because Shurwest does not support its claim, or rebut the report of Howard’s

    expert, with its own expert testimony. DE 94 at 10–13. Shurwest counters that expert

    testimony is not necessary in this instance.

           Under Kentucky law, “in cases involving professionals or professions requiring

    special skill and expertise, the standard is typically measured by the standard of conduct

    customary in the profession under the circumstances. . . [and, i]n such cases, expert

    testimony is typically required to establish the standard of care.” Boland-Maloney Lumber

    Co. v. Burnett, 302 S.W.3d 680, 686 (Ky. Ct. App. 2009) (citations omitted). This rule has

    been implemented across various professions. See, e.g., EQT Prod. Co. v. Vorys, Sater,

    Seymour & Pease, LLP, No. 15-CV-146-DLB-EBA, 2018 WL 1996797 (E.D. Ky. Apr.

    27, 2018) (law); Muhammad v. United States, No. 08-CV-131-KKC, 2009 WL 3161481

    (E.D. Ky. Sept. 28, 2009) (medicine); Davidson v. King, No. 2012-CA-001273-MR, 2014

    WL 1680461 (Ky. Ct. App. Apr. 25, 2014) (budget advisor). “[T]here is an exception to

    the rule in situations where the common knowledge or experience of laymen is extensive

    enough to recognize or to infer negligence from the facts.” Jarboe v. Harting, 397 S.W.2d

    775, 778 (Ky. Ct. App. 1965) (citations omitted). The question is, then: is expert testimony

    necessary in this case?

           Shurwest is an IMO. “IMOs recruit independent insurance agents to sell . . .

    insurance products to the independent agents' clients. An IMO serves as a third-party

    intermediary between the agents and the insurance companies, providing product

    education, marketing, and distribution services.” Mkt. Synergy Grp., Inc. v. United States




                                                   17
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 18 of 42 - Page ID#:
                                    3002



    Dep't of Labor, No. 16-CV-4083-DDC-KGS, 2016 WL 6948061, at *3 (D. Kan. Nov. 28,

    2016). On its face, the role of IMOs does not seem so complex as to require specialized

    expertise or skill to understand. While the layman may not know the ins and outs of the

    insurance industry, American jurors surely understand marketing. Howard insists that the

    standard of care applicable to Shurwest is beyond lay knowledge, but she fails to point to

    what aspect of this business relationship is so specialized or esoteric as to require expert

    testimony.

           “Whether expert testimony is required in a given case is squarely within the trial

    court's discretion.” Green v. Owensboro Med. Health Sys., Inc., 231 S.W.3d 781, 783 (Ky.

    Ct. App. 2007) (citing Keene v. Commonwealth, 516 S.W.2d 852, 855 (Ky.1974)). In its

    discretion, the Court finds that this is not a case “where the standard of care is so unique

    and specialized that it requires expert testimony.” Dempsey v. City of Lawrenceburg, No.

    CIV.A. 3:09-33-DCR, 2010 WL 3924525, at *3 (E.D. Ky. Sept. 29, 2010). Further, the

    case, at its center, does not rise or fall on defining a specialized care standard. Really, the

    case is about honesty, the accuracy of factual representations, and the understanding of

    Howard as she dealt with Schulze-Miller, her underlings, and the entities from transaction

    to transaction. Expert testimony may be useful on background, but the case hinges on

    human dealings, not arcane professional practices.

           Howard also argues that summary judgment is appropriate because Shurwest owed

    Howard a duty of care as a matter of law since it had a business relationship with Howard

    and Shurwest employees Schulze-Miller, Johnson, and Seabolt acted with actual and

    apparent authority to market FIP products to Howard on Shurwest’s behalf. DE 94 at 13–

    19.




                                                  18
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 19 of 42 - Page ID#:
                                    3003



           The Court notes as a preliminary matter that, despite Howard’s insistence to the

    contrary, the assertions in her summary judgment motion do not cover the full scope of

    Shurwest’s declaratory action. Though Howard quotes the full text of Shurwest’s prayer

    for relief in her reply (DE 105 at 7), she ignores the final clause. Shurwest asks the court

    to “declare that Shurwest owed no duty relating to FIP or any investment in FIP, and that

    Shurwest is not responsible for any loss at the hands of FIP.” DE 1, at 9 (Complaint ¶ 28).

    Howard’s summary judgment motion addresses only the question of whether Shurwest

    owed a duty, not whether the Company ultimately faces liability for any loss. In any event,

    a jury must pass on all of the core questions presented.

           Neither party denies that Shurwest and Howard certainly had a business

    relationship in which Shurwest marketed products to Howard, and thus owed her a

    potential duty of reasonable care as to its activities with respect to those products.6 The

    parties disagree, however, on whether Shurwest owed Howard a duty regarding the FIP

    products marketed by Shurwest employees Schulze-Miller, Johnson, and Seabolt.

    Shurwest contends that these individuals were acting outside the scope of their employment

    and without the permission or knowledge of Shurwest when marketing FIP products,

    relieving Shurwest of any duty relating to those actions. Howard contends, to the contrary,

    that Schulze-Miller and her associates were acting as agents of Shurwest when marketing




    6
      See Morris Aviation, LLC v. Diamond Aircraft Indus., Inc., 536 F. App'x 558, 567 (6th
    Cir. 2013) (“One who, in the course of his business, profession or employment, or in any
    other transaction in which he has a pecuniary interest, supplies false information for the
    guidance of others in their business transactions, is subject to liability for pecuniary loss
    caused to them by their justifiable reliance upon the information, if he fails to exercise
    reasonable care or competence in obtaining or communicating the information.”) (citing
    Restatement (Second) of Torts § 552(1) (Am. L. Inst. 1977)).


                                                 19
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 20 of 42 - Page ID#:
                                    3004



    FIP products to her, meaning that Shurwest did, in fact, have a duty to Howard relating to

    those products.

           Howard argues that Shurwest employees acted with actual authority from Shurwest

    when they marketed FIP products. Actual authority exists when a principal expressly grants

    the agent authority to act on its behalf. Kindred Nursing Centers Ltd. P'ship v. Brown, 411

    S.W.3d 242, 249 (Ky. Ct. App. 2011). “Agency cannot be proven by a mere statement, but

    it can be established by circumstantial evidence including the acts and conduct of the

    parties such as the continuous course of conduct of the parties covering a number of

    successive transactions.” Mill St. Church of Christ v. Hogan, 785 S.W.2d 263, 267 (Ky.

    Ct. App. 1990). Howard argues that because Schulze-Miller and her associates had

    authority to communicate with Howard and other clients as a general matter, that actual

    authority also existed regarding FIP products.

           Shurwest has put forth several documents to show that the Company did not bestow

    on its employees the authority to market FIP, including the declarations of all three

    employees involved. See DE 45-2 at 2 (Schulze-Miller Decl. ¶ 5) (“Shurwest management

    rejected my request to form a relationship between Shurwest and FIP and to refer, sell, or

    wholesale FIP products. Shurwest management also never approved using FIP as a funding

    source for individuals to make life insurance premium payments.”); DE 100-2 at 15

    (Johnson Decl. ¶ 12) (“Ms. Schulze-Miller and I explained to the Advisors that we referred

    to FIP, and others that I dealt with regarding FIP, that our work related to FIP was separate

    from Shurwest.”); DE 100-2 at 18 (Seabolt Decl. ¶ 6) (“Ms. Schulze-Miller . . . stated that

    Shurwest did not approve of, offer or sponsor FIP products and that they were not sold

    through Shurwest.”). The declaration of Jim Maschek, Shurwest’s Manager and Head of




                                                 20
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 21 of 42 - Page ID#:
                                    3005



    Distribution, similarly provides that the FIP-related conduct was not authorized. See DE

    100-2 at 3 (Maschek Decl. ¶ 8) (“Schulze-Miller . . . sought Shurwest’s approval to market

    or promote FIP products. Shurwest denied that request. Shurwest management have never

    approved marketing or promoting FIP as a funding source for individuals to make life

    insurance premium payments.”). FIP itself supports Shurwest’s argument. See DE 100-2

    at 12 (FIP Letter) (“Shurwest[] has never referred any business to FIP LLC. Furthermore,

    they have never contracted with FIP LLC or made any compensation off the sales of FIP

    LLC product.”). The Court finds that the FIP purveyors did not act with actual authority

    granted by Shurwest; indeed, they transgressed Shurwest’s position on the FIP products.

           Howard alternatively argues that Schulze-Miller acted with apparent authority on

    Shurwest’s behalf when she (and her underlings) marketed FIP products. “Apparent

    authority is created when the principal holds out to others that the agent possesses certain

    authority that may or may not have been actually granted to the agent.” Kindred Nursing

    Centers Ltd. P'ship, 411 S.W.3d at 249; see also Mill St. Church of Christ, 785 S.W.2d at

    267 (“It is a matter of appearances on which third parties come to rely.”). Howard argues

    that since Shurwest held out Schulze-Miller, Johnson, and Seabolt as employees of

    Shurwest, and placed them in position to influence and market to Howard, that apparent

    authority permeates those individuals’ marketing of FIP products as well. Howard points

    specifically to her meeting with Schulze-Miller at Shurwest headquarters and Schulze-

    Miller and Johnson’s use of Shurwest email addresses to conduct FIP business as

    demonstrating apparent authority on which Howard reasonably relied.

           In its response, Shurwest points particularly to the second requirement of apparent

    authority: reasonable belief. Shurwest argues that Schulze-Miller’s generic disclaimers




                                                21
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 22 of 42 - Page ID#:
                                    3006



    about FIP not going through Shurwest, as well as the disclaimers at the bottom of certain

    MJSM email messages, show that Howard does not meet the reasonable belief prong. DE

    103 at 19–20; see DE 100-3 at 116 (Johnson Email to Howard) (“Structured Cash Flow

    products are offered through Future Income Payments. Shurwest Financial Group does not

    represent nor is affiliated with Future Income Payments.”).

           Apparent authority, its existence or not, is a linchpin in this case. A jury must decide

    the issue. Shurwest undoubtedly made certain manifestations to Howard when it flew her

    across the country for a day at Shurwest’s headquarters. She underwent a day of sales

    programs and pitches, including one by Schulze-Miller, Shurwest’s National Sales Director

    of Life Insurance. According to Howard, Schulze-Miller, within the schedule set by

    Shurwest, pitched her on the FIP notes and the IRA Reboot. Howard’s contemporaneous

    notes, see DE 111-1 at 18–20, corroborate a presentation linking Minn. Life IUL products

    with structured notes. Would a reasonable person receiving this sales presentation attribute

    it to Shurwest? After that presentation, in short order, Howard became a Minn. Life

    producer (via Shurwest) and signed and returned the FIP producer agreement (via

    Shurwest, naming Shurwest as the “Referral/Marketing Group,” and processed through

    Schulze-Miller and her Shurwest email address). Maybe Schulze-Miller used that address

    in an “inadvertent” way, but Howard—who has the governing perspective--claims that

    Schulze-Miller pitched the FIP products as commonly used by and vetted by Shurwest.

           The Johnson disclaimer—fairly far down the email history and, of debatable

    prominence, and perhaps ambiguous as to the Shurwest entity name—may register with

    the jury. The jury may also find the transmittals, the agreement content, and the overall

    course problematic for Howard. In the Court’s view, on assessment of the full record, a




                                                 22
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 23 of 42 - Page ID#:
                                    3007



    reasonable jury could decide the apparent authority question either way, foreclosing a

    dispositive pre-trial ruling. See Dones v. Super Serv., Inc., 2006 WL 2382743, at *5 (Ky.

    Ct. App. 2006) (“[T]he nature of her understanding of the arguable apparent authority of

    [defendant’s employee] was indeed an issue of fact rendering inappropriate and premature

    the entry of summary judgment[.]”).

               b. Shurwest’s Motion for Partial Summary Judgment
           Shurwest seeks partial summary judgment on its declaratory judgment claim,

    specifically as it relates to liability for Walmsley’s losses. DE 55 at 1. In Shurwest’s view,

    Howard had a fiduciary duty to Walmsley, which she breached, and Shurwest breached no

    duty to Walmsley. Id. at 8–12. Howard argues in response that she would not have

    recommended the FIP structured notes to Walmsley had Shurwest not made representations

    to her about them being safe investments, making Shurwest ultimately responsible for

    Walmsley’s FIP-related losses. DE 111 at 19.

           Certainly, as noted already, a jury must determine what happened here and whether

    Shurwest is chargeable for the conduct of its relevant employees. Howard’s version

    supports the view that Schulze-Miller and her team prompted or induced Howard to

    become an FIP producer through a series of tortious misrepresentations or misstatements.

    Howard likely owed Walmsley a duty of care, perhaps even a fiduciary duty. Whether

    Shurwest has responsibility for FIP-related losses depends on resolution of what the actors

    did within their employment scope, whether Shurwest infused the actors with apparent

    authority, and whether the conduct ultimately is actionable. Howard’s conduct also merits

    full evaluation, but Shurwest has cited nothing to suggest that just because Howard had an

    independent duty to Walmsley, that the duty would somehow eliminate assessment of

    Shurwest’s role. Kentucky is a comparative fault state and normally accounts for the fault


                                                 23
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 24 of 42 - Page ID#:
                                    3008



    of all parties relative to a tort. See Ky. Rev. Stat. Ann. § 411.182(1) (“In all tort actions . .

    . involving fault of more than one (1) party to the action, . . . the court, unless otherwise

    agreed by all parties, shall instruct the jury to answer interrogatories or, if there is no jury,

    shall make findings indicating: (a) The amount of damages each claimant would be entitled

    to recover if contributory fault is disregarded; and (b) The percentage of the total fault of

    all the parties to each claim that is allocated to each claimant, defendant, third-party

    defendant, and person who has been released from liability under subsection (4) of this

    section.”). The Court declines a dispositive ruling.

        V.      Howard’s Counterclaims

             Howard brings seven counterclaims (DE 10), and Shurwest moves for summary

    judgment on each of them. DE 100.7 Each claim turns on the actions of former Shurwest

    employees Schulze-Miller, Johnson, and Seabolt. Thus, the claims foundationally depend

    on whether Shurwest is responsible for the conduct of these individuals, if actionable, under

    the circumstances of this case. Accordingly, the Court will first address Count 7

    (Respondeat Superior/Vicarious Liability) and then move on to Counts 1 through 6.

        a. Respondeat Superior/Vicarious Liability
             The parties’ focus is traditional imputed liability. An employer is liable for the

    tortious conduct of its employee if “the employee . . . was acting within the scope of his

    employment at the time of his tortious act.” Osborne v. Payne, 31 S.W.3d 911, 915 (Ky.

    2000) (citation omitted). Kentucky courts consider four factors to determine whether an

    employee’s conduct is within the scope of employment: “(1) whether the conduct was



    7
      Shurwest previously moved for partial summary judgment on Howard’s counterclaims,
    to the extent that they related to Walmsley’s losses. DE 55 at 1. Shurwest incorporates its
    DE 55 arguments into its subsequent summary judgment motion. DE 100 at 13.


                                                   24
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 25 of 42 - Page ID#:
                                    3009



    similar to that which the employee was hired to perform; (2) whether the action occurred

    substantially within the authorized spacial and temporal limits of the employment; (3)

    whether the action was in furtherance of the employer's business; and (4) whether the

    conduct, though unauthorized, was expectable in view of the employee's duties.” Coleman

    v. United States, 91 F.3d 820, 824 (6th Cir. 1996).

           As to the first factor, “the duties of an employee include those that he or she is

    ‘expressly or impliedly’ hired to perform.” Id. (quoting Marcum v. United States, 324 F.2d

    787, 790 (6th Cir.1963)). As a general matter, Shurwest employed Schulze-Miller and

    Johnson in its IMO business, for the purpose of “market[ing] annuities and insurance

    products to retirement planners.” DE 1 at 2 (Complaint ¶ 6). Here, Schulze-Miller and

    Johnson’s marketing of FIP products to Howard is, in one way, similar to Shurwest’s

    marketing of Minn. Life Insurance products to Howard. See id. at 4 (Complaint ¶ 13) (“Just

    as Shurwest was the IMO in the relationship between Minn. Life and Howard, MJSM was

    the IMO in the relationship between FIP and Howard.”). Further, Schulze-Miller occupied

    an elevated sales position for Shurwest, that of National Sales Director. Her (as alleged)

    initial contact with, and pitch to, Howard, which fused the insurance and note products via

    the IRA Reboot, was directly within that marketing genre indicated by her title.

           The second factor is mixed. It is clear that Schulze-Miller and Johnson were

    Shurwest employees at the time that they were marketing FIP products to Howard. Howard

    also asserts that Schulze-Miller introduced Howard to FIP products at Shurwest’s corporate

    headquarters during a Shurwest-sponsored junket, and Shurwest does not dispute that

    assertion. DE 10 at 5. Howard also establishes that Schulze-Miller and Johnson

    communicated with her about FIP, in part, via their Shurwest emails accounts. See DE 107-




                                                25
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 26 of 42 - Page ID#:
                                    3010



    1 at 63–76. However, other of Howard’s communications with Schulze-Miller and Johnson

    regarding FIP products occurred through Schulze-Miller and Johnson’s MJSM emails.

    This factor has ambiguous indicia.

           The third factor relates to a highly contested question of fact. Howard asserts that

    the FIP transactions furthered Shurwest’s business because they, via the linked insurance

    purchase, “resulted in $25,542.98 in commissions.” DE 107 at 12.8 Howard claims she

    individually purchased FIP products as part of the IRA Reboot strategy through Shurwest,

    which also involved the purchase of a Minn. Life policy or policies. DE 94 at 8; DE 110 at

    2; DE 96. Shurwest received commissions totaling $25,542.98 from Howard’s Minn. Life

    policy purchases. Id.; DE 96. Shurwest argues that it did not receive any benefit from the

    FIP products because all FIP-related commissions were paid directly through MJSM, and

    Shurwest received no referral fees. DE 100 at 9. Shurwest supports this argument with

    declarations from Schulze-Miller and Johnson. See DE 100-2 at 9 (Schulze-Miller Decl. ¶¶

    9–10) (“All commissions FIP paid pursuant to my relationship with FIP were made directly

    to MJSM. Shurwest received no referral fees from FIP or MJSM for my FIP related

    activities. Shurwest management did not know about MJSM, my referral fee relationship

    with FIP or any FIP-related commissions received by me other others. None of the

    commission payments flowed through Shurwest.”); see also DE 100-2 at 14 (Johnson Decl.

    ¶ 7) (“All compensation I received relating to offering or promoting FIP products were

    paid to me by MJSM. I understand that Shurwest did not receive referral fees, commissions,

    or other compensation from FIP or MJSM relating to my offering or promoting FIP




    8
     Howard cites to Exhibit C of her Motion for Summary Judgment on Shurwest’s
    Complaint. See DE 94 (Motion) & 96 (Exhibit C).


                                               26
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 27 of 42 - Page ID#:
                                    3011



    products.”). There is no evidence that Shurwest received any funds relating directly to FIP

    products.

           The jury must resolve the disputed factor. Shurwest tries to wall off the Minn. Life

    benefit, but Howard’s theory is that Schulze-Miller had a strategy linking the FIP notes

    with life insurance products, including those offered by Minn. Life. This was her pitch to

    Shurwest (which the Company rejected). This was the pitch she allegedly persisted in with

    Howard. If part of her enduring strategy involved life insurance brokered through

    Shurwest, then part of that strategy may have been to benefit Shurwest. Importantly,

    Kentucky does not require that the employer benefit be primary or even preponderant. If

    any part of the employee’s action is to benefit the employer, the action may fall within the

    scope of employment. See Coleman, 91 F.3d at 825 (“Reinforcing our conclusion on this

    point is the insistence of Kentucky courts that the employee conduct in question need only

    be done in part to benefit the employer.”); Williams v. Seven Ctys. Servs., Inc., 2015 WL

    2445509, at *5–7 (Ky. Ct. App. 2015) (noting that employee’s action must only be

    “actuated at least in part by a purpose to serve the master,” that master can be liable if the

    servant’s purpose “however misguided, is wholly or in part to further the master’s

    business” and that the servant is beyond scope “when the employee acts for solely personal

    reasons”) (citations omitted). Per Williams, “[t]he determinative question is whether [the

    act] was motivated, at least in part, by the agent’s desire to benefit his employer.” Id. The

    question here is worthy of much debate, but the financial flow to Shurwest is clear,

    inferentially at least, and, in the summary judgment framework, demonstrates a fact

    question. Schulze-Miller and her crew’s conduct is “action, however misguided, that a jury

    could find to have been undertaken at least in part to benefit [Shurwest].” Id.




                                                 27
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 28 of 42 - Page ID#:
                                    3012



           The fourth factor weighs against liability. It was not “expectable” that Schulz-

    Miller, after being told by Shurwest management not to promote FIP products, would

    create her own shadow entity to market FIP products to Shurwest’s clients. Indeed, there

    is no significant indication that Shurwest knew or should have suspected what Schulze-

    Miller and her associates were up to.9 Schulze-Miller took many steps to avoid detection

    by Shurwest management, creating a separate company and email domain through which

    to communicate about FIP products. Surely, Shurwest should not “expect” its employees

    to create new companies and poach other employees to end run the directives of its

    management. This weighs in Shurwest’s favor, but not dispositively.

           The Court finds that there are fact questions the jury must resolve on the question

    of employment scope and vicarious liability. Also, the Court earlier referenced the apparent

    authority questions. It is important to note that an employer can be vicariously liable for an

    employee’s torts, under Kentucky law, in two ways. First, if the employee acted within the

    scope of employment. Second, if the employee acted with the employer’s apparent

    authority. Williams v. St. Claire Med. Ctr., 657 S.W.2d 590, 595–96 (Ky. Ct. App. 1983)

    (“Unquestionably Kentucky courts have recognized, and have applied, the doctrine of

    apparent authority.”); Paintsville Hosp. Co. v. Rose, 683 S.W.2d 255, 257–58 (Ky. 1985)

    (applying principle in tort context and acknowledging Restatement (Second) of Agency §

    267 and “liability to the third person for harm caused by the lack of care or skill of the one




    9
      Shurwest repeatedly touts an Arizona District Court decision about the players. See
    Landmark Am. Ins. Co. v. Shurwest, LLC, No. CV-19-04743-PHX-SRB, 2020 WL
    5434550 (D. Ariz. July 23, 2020). The Court gives due respect to the non-binding analysis
    in a case where Howard was not a party. That case involved insurance coverage and did
    not resolve or address scope of employment, vicarious liability, or agency. It did explain
    Shurwest’s lack of notice as to Schulze-Miller’s behavior.


                                                 28
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 29 of 42 - Page ID#:
                                    3013



    appearing to be a servant or other agent as if he were such”); Restatement (Third) of

    Agency § 7.03(2)(a)-(b); Restatement (Second) of Agency § 219(2)10. Here, fact questions

    under either imputed liability mechanism preclude summary judgment.

         b. Fraud

           In Count 1, Howard alleges that Shurwest defrauded Howard “both by affirmative

    misrepresentations and/or by intentional concealment through the representations made to

    Ms. Howard during the in-person meeting in February 2017 and through its subsequent

    representations to Ms. Howard about FIP and the features of the FIP structured notes.” DE

    10 at 17 (Counterclaim ¶ 30).

           Under Kentucky law, a claim of “[f]raud requires proof of six elements: material

    misrepresentation by the defendant; falsehood; making of a statement known to be false;

    to induce action by the plaintiff; reliance by the plaintiff; and injury to the plaintiff.”

    Snowden v. City of Wilmore, 412 S.W.3d 195, 209 n. 10 (Ky. Ct. App. 2013) (citing Cresent

    Grocery Co. v. Vick, 194 Ky. 727, 240 S.W. 388, 389 (1922)). Howard asserts that, during

    their February 2017 meeting, Schulze-Miller represented to Howard that Shurwest

    performed due diligence on FIP products and that they were “safe” and presented “no risk.”

    DE 107 at 13–14; DE 111-1 at 3–4 (Howard Decl. ¶¶ 5–8). Further, Howard specifically

    alleges that Schulze-Miller represented that she acted for Shurwest, that FIP had an A+

    BBB rating, that FIP had a perfect payment record, that Shurwest regularly used FIP




    10
      There’s yet another sub-variant in the cases: the concept that an employee’s position may
    facilitate commission of a tort, thus hooking the employer. This, a cousin of apparent
    authority, derives as well from Restatement (Second) of Agency, § 219(2)(d). See Am. Gen.
    Life v. Hall, 74 S.W.3d 688, 692 (Ky. 2002) (applying in sexual harassment context: “the
    agent was aided in accomplishing the sexual harassment by the existence of the agency
    relationship”). This, too, would cut against a dispositive resolution in Shurwest’s favor.


                                                29
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 30 of 42 - Page ID#:
                                    3014



    products as part of the developed IRA Reboot strategy, and that Shurwest employed the

    strategy with multiple clients. Id. at 3, 5 (Howard Decl. ¶¶ 7, 13). She avers reliance on

    these representations in entering the relationships and making the FIP purchases at issue.

    Id. at 5 (Howard Decl. ¶ 15). Howard further states that she would not have invested money

    in FIP, or recommended that Walmsley do so, if Shurwest employees had not assured her

    that the company and products were screened and safe. Id. at 7 (Howard Decl. ¶ 21).

           Shurwest argues that Schulze-Miller and Johnson did not make any material

    misrepresentations to Howard, asserting that any statements made about FIP products were

    opinions about future performance and not actionable misrepresentations. DE 100 at 20;

    see Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544, 549 (Ky. 2009) (“The

    misrepresentation, moreover, must relate to a past or present material fact. ‘A mere

    statement of opinion or prediction may not be the basis of an action.’”) (quoting McHargue

    v. Fayette Coal & Feed Co., 283 S.W.2d 170, 172 (Ky.1955)). Shurwest further points to

    an email exchange in which Johnson suggests to Howard that she do her own due diligence

    on the FIP products. DE 100-3 at 115. Shurwest argues that Howard’s reliance on any

    misrepresentation was unreasonable. DE 100 at 21; see Flegles, Inc., 289 S.W.3d at 549

    (“The plaintiff[’]s reliance, of course, must be reasonable[;] . . . the law imposes upon

    recipients of business representations a duty to exercise common sense.”) (citation

    omitted). Here, Howard signed an agreement with FIP and initialed next to various stated

    risks, including a statement perhaps suggesting that FIP’s products were on, at best, shaky

    legal ground. See DE 102 at 11 (FIP Agreement § 6.3) (noting that the law around these

    transactions is “unsettled” and providing that “[i]n the event law prohibiting such

    transactions were passed, it is unknown whether the Purchaser[] would receive all of the




                                                30
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 31 of 42 - Page ID#:
                                    3015



    payments comprising the Purchased Asset, and FIP may not be able to recover any of

    the purchase price paid to the Seller resulting in the Purchaser suffering a significant

    loss on the Purchase Price of the Purchased Asset.”) (emphasis added). See Fifth Third

    Bank v. Waxman, 726 F. Supp. 2d 742, 752 (E.D. Ky. 2010) (“[Under Kentucky law,]

    parties may not base a fraud in the inducement claim on their reliance on oral

    representations contrary to the terms of written agreements or disclaimers that they have

    acknowledged in writing.”) (citing Rivermont Inn, Inc. v. Bass Hotels & Resorts, Inc., 113

    S.W.3d 636, 640 (Ky. Ct. App. 2003)).

           The fraud claim is triable. Certainly, there will be conflicting proof on what Howard

    knew, what prompted her decisions, whether she acted reasonably,11 and whether she clears

    each elemental gate. However, the direct factual representations by the Shurwest actors all

    fairly supply the foundation for a fraud claim here, which the jury must assess.

               c. Constructive Fraud
           In Count 2, Howard alleges constructive fraud, on the basis that Shurwest

    “occupied a position of trust with respect to Ms. Howard,” and committed fraudulent acts

    against her “through both affirmative misrepresentations and by intentional and/or reckless

    concealment of material information.” DE 10 at 18 (Counterclaim ¶¶ 39–40).

    “[C]onstructive fraud arises from the breach of a legal duty which the law would pronounce

    fraudulent because of its tendency to deceive others, violate confidence, or injure public

    interest.” Kendrick v. Bailey Vault Co., 944 S.W.2d 147, 150 (Ky. Ct. App. 1997) (citing


    11
       Howard initialed the FIP contract, but Schulze-Miller and Johnson had provided several
    significantly fortifying factual statements that could have impacted Howard’s perceptions.
    The vouching—that Shurwest regularly employed the product, that FIP had a perfect
    history and A+ rating, Johnson’s specific statements regarding the legal vetting and
    government approvals—goes into the factual mix and, on summary judgment, precludes a
    dispositive ruling.


                                                31
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 32 of 42 - Page ID#:
                                    3016



    Wood v. Kirby, Ky., 566 S.W.2d 751 (1978)). “A constructive fraud claim arises out of a

    material misrepresentation by a defendant in a fiduciary relationship with the plaintiff.”

    Cutter v. Ethicon, Inc., No. CV 5:19-443-DCR, 2020 WL 109809, at *10 (E.D. Ky. Jan. 9,

    2020) (citing Nash-Finch Co. v. Casey's Foods, Inc., 762 F. App'x 218, 224 (6th Cir.

    2018)).

              Howard argues that Shurwest owed her a fiduciary duty, based on the report of

    Peter Kennedy, Howard’s expert. The Court pays Kennedy no heed on the legal issue of

    fiducial status. Howard depicts a business-customer relationship, nothing imbued with the

    characteristics found in a relationship of trust. The lack of any facts or law supporting

    fiduciary status forecloses constructive trust as an actionable theory. See In re Merrill

    Lynch Auction Rate Sec. Litig., 765 F. Supp. 2d 375, 387–88 (S.D.N.Y. 2011) (applying

    Kentucky law and declaring that “[f]iduciary relationships only arise where a party . . .

    shows ‘the parties understood and agree that confidence is reposed by one party and trust

    accepted by the other . . . that one party would be acting in the interest of the other.’”)

    (citation omitted); id. (“A fiduciary duty ‘requires more than the generalized business

    obligation of good faith and fair dealing.’”) (citation omitted). The arms-length interactions

    here may have involved fraud and misrepresentations, but the relationship was not

    fiduciary, foreclosing the constructive fraud count.

                 d. Negligent Misrepresentation
              In Count 3, Howard argues that, if the Court finds that Shurwest did not possess the

    specific intent to defraud Howard, then the misrepresentations alleged were yet made

    negligently. DE 10 at 19 (Counterclaim ¶¶ 46–47). A negligent misrepresentation claim

    “requires an affirmative false statement[,]” an omission is not sufficient. Giddings & Lewis,

    Inc. v. Indus. Risk Insurers, 348 S.W.3d 729, 746 (Ky. 2011) (citing Republic Bank & Trust


                                                  32
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 33 of 42 - Page ID#:
                                    3017



    Co. v. Bear, Stearns & Co., 707 F.Supp.2d 702, 714 (W.D. Ky. 2010)). “Kentucky follows

    the Restatement in holding liable for pecuniary loss a person who, (1) in the course of his

    business or a transaction in which he has a pecuniary interest, (2) supplies false information

    for the guidance of others in their business transactions, if (3) he fails to exercise reasonable

    care or competence in obtaining or communicating the information and (4) the plaintiff

    justifiably relied on the information.” Republic Bank & Tr. Co., 707 F. Supp. 2d at 713

    (citing Presnell Constr. Managers, Inc. v. EH Constr., LLC, 134 S.W.3d 575, 580 (Ky.

    2004)). The Court finds the representations made by Schulze-Miller and her operatives

    actionable under this theory, for many of the same reasons discussed in the fraud section.

    The representations were factual, bolstered the attractiveness of the FIP notes option, and

    reported a series of positive empirical attributes (Shurwest’s vetting, Shurwest’s regular

    use, third-party vetting and approval, historical performance, risk) designed (it is

    reasonable to infer) to influence Howard’s decision making. A jury may well reject the

    elements, but the jury must decide whether Howard can prove the claim.

                e. Negligence
            In Count 4, Howard alleges that Shurwest breached its duty of care and duty to

    refrain from making any material misrepresentations, causing Howard monetary,

    reputational, and emotional harm. DE 10 at 20 (Counterclaim ¶¶ 54–58). A plaintiff must

    prove three elements to establish negligence: “that (1) the defendant owed the plaintiff a

    duty of care, (2) the defendant breached the standard by which his or her duty is measured,

    and (3) consequent injury.” Pathways, Inc. v. Hammons, 113 S.W.3d 85, 88 (Ky. 2003).

    “Consequent injury” requires both “actual injury or harm to the plaintiff and legal causation

    between the defendant's breach and the plaintiff's injury.” Id. at 88–89. Legal causation

    exists where the negligent conduct is a “substantial factor” in causing the harm, meaning


                                                   33
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 34 of 42 - Page ID#:
                                    3018



    the “conduct has such an effect in producing the harm as to lead reasonable men to regard

    it as a cause, using that word in the popular sense, in which there always lurks the idea of

    responsibility.” Id. at 92. To the extent this count alleges negligence related to

    representations, the Court treats it as subsumed within the prior discussion. To the extent

    it asserts negligence in supervision, the Court references the subsequent discussion of

    Shurwest’s supervisory conduct. The Court sees no freestanding negligence claim for

    further analysis.

               f. Violation of the Kentucky Consumer Protection Act
           In Count 5, Howard alleges that Shurwest violated the Kentucky Consumer

    Protection Act (KCPA). DE 10 at 21 (Counterclaim ¶¶ 61–65). The KCPA outlaws any

    “[u]nfair, false, misleading, or deceptive acts or practices in the conduct of any trade or

    commerce.” Ky. Rev. Stat. Ann. § 367.170. Howard argues that Shurwest misled Howard

    through its employees’ promotion of FIP products. DE 107 at 24.

           Howard may not bring this action under the KCPA. The KCPA provides that an

    action may be brought by a “person who purchases or leases goods or services primarily

    for personal, family or household purposes.” Ky. Rev. Stat. Ann. § 367.220(1)

    (emphasis added). Here, Howard was conducting business transactions in her professional

    capacity as a financial planner. Schulze-Miller targeted her in that express capacity—

    Howard became a producer for FIP. Though Howard did ultimately purchase FIP products

    for herself, that surely was not the “primary” purpose of her interactions with Shurwest, or

    with the Schulze-Miller group. Most of Howard’s claims persist, but this statutory claim

    fails. See Suhail v. Univ. of the Cumberlands, 107 F. Supp. 3d 748, 760 (E.D. Ky. 2015)

    (holding that the KCPA does not apply to a student’s decision to seek a degree because the

    purpose of the degree was to obtain employment and compensation, making the transaction


                                                34
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 35 of 42 - Page ID#:
                                    3019



    professional in nature). Thus, the Court grants summary judgment to Shurwest on Count 5

    of Howard’s Counterclaim (Violation of the Kentucky Consumer Protection Act).

               g. Negligent Supervision
           In Count 6, Howard alleges that “Shurwest was negligent and breached its duties

    pertaining to the training, supervising educating, qualifying, managing[,] and monitoring

    of Mr. Johnson and Ms. Schulze-Miller.” DE 10 at 22 (Counterclaim ¶ 70). “To succeed

    in a negligent-supervision cause of action, a claimant must plead and prove the traditional

    common-law elements of negligence, including duty, breach, an injury, and legal causation

    linking the defendant's breach to the plaintiff's injury.” Cummins v. City of Augusta, No.

    2012-CA-001641-MR, 2013 WL 5436657, at *4 (Ky. Ct. App. Sept. 27, 2013) (citation

    omitted). Under Kentucky law, “an employer may be held liable for negligent supervision

    only if he or she knew or had reason to know of the risk that the employment created.”

    Booker v. GTE.net LLC, 350 F.3d 515, 517 (6th Cir. 2003) (citation omitted).

           Howard argues that “Shurwest was aware or should have been aware of Mr.

    Johnson and/or Ms. Schul[ze]-Miller’s marketing and promotion of FIP Structured Notes.”

    DE 10 at 22 (Counterclaim ¶ 68). It has been established, without contradiction, that

    Schulze-Miller asked Shurwest management to market FIP products and that Shurwest

    denied the request. Following that denial, Schulze-Miller established her own company,

    MJSM, so that she could market FIP products anyway. Howard argues that Shurwest

    should have done more to supervise Schulze-Miller to ensure that she did not contravene

    Shurwest management to market FIP products. DE 107 at 22–23. Essentially, Howard’s

    argument implies that it was Shurwest’s duty to assume that its employees would disobey

    direct orders and create entire new entities to conceal prohibited activity. In order for

    Shurwest to have known what Schulze-Miller and her associates were up to, it would have


                                                35
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 36 of 42 - Page ID#:
                                    3020



    had to read or screen the content of every email sent or received by its employees. Surely,

    it is not reasonable for the Court to require a company to micromanage its employees to

    that degree in order to avoid negligence liability. Nothing in the record suggests that

    Shurwest had reason to doubt or suspect Schulze-Miller or Johnson, both senior or high-

    level employees. Without a “reason to know of the employee’s harmful propensities” the

    tort will not lie. Grand Aerie FOE v. Carneyhan, 169 S.W.3d 840, 844 (Ky. 2005).

    Accordingly, the Court grants summary judgment to Shurwest on Count 6 of Howard’s

    Counterclaim (Negligent Supervision).

         VI.      Judicial Notice

               Howard moves for judicial notice of the fact that Melanie Schulze-Miller was

    indicted in the United States District Court for the District of South Carolina, as well as the

    charging document itself. DE 85 at 1. Shurwest responded, providing that it does not

    oppose judicial notice of the fact that Schulze-Miller was indicted, but objecting to

    Howard’s commentary on the application of the indictment to this matter. DE 88 at 1. In

    turn, Shurwest seeks judicial notice of the findings of Judge Susan R. Bolton in a District

    of Arizona case regarding Shurwest, Schulze-Miller, and MJSM. Id. at 1–2. Howard filed

    a reply in support of her motion for judicial motion and response objecting to Shurwest’s

    motion.12 DE 93-1. These are largely make-work motions that do little to advance the case.

               A court “may judicially notice a fact that is not subject to reasonable dispute

    because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can



    12
      Howard’s reply was filed late, and thus she moved for leave to file the reply instanter,
    noting that filing serves both as a reply relating to her own motion and a response to
    Shurwest’s motion and that granting leave will not prejudice Shurwest. DE 93. Finding no
    prejudice against Shurwest, the Court grants Howard’s request and accepts her reply. DE
    93-1.


                                                  36
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 37 of 42 - Page ID#:
                                    3021



    be accurately and readily determined from sources whose accuracy cannot reasonably be

    questioned.” Fed. R. Evid. 201(b). Further, a court “may take judicial notice of proceedings

    in other courts of record.” Granader v. Pub. Bank, 417 F.2d 75, 82 (6th Cir. 1969) (citations

    omitted). However, “it is generally not appropriate to judicially notice findings of fact made

    in other cases.” Marshall v. Bramer, 828 F.2d 355, 358 (6th Cir. 1987). Accordingly, the

    Court takes notice of the fact that Melanie Schulze-Miller was charged with wire fraud and

    conspiracy to commit fraud in the District of South Carolina (DE 85-1 at 7–10).

    Additionally, the Court takes notice of the fact that Judge Bolton issued a summary

    judgment order that addresses, in a coverage dispute, the relationships between Shurwest,

    Schulze-Miller, and MJSM in another matter. Landmark Am. Ins. Co. v. Shurwest, LLC,

    No. CV-19-04743-PHX-SRB, 2020 WL 5434550 (D. Ariz. July 23, 2020); DE 88-1. The

    Court does not, however, adopt or credit the allegations contained in the Schulze-Miller

    indictment and does not treat Judge Bolton’s findings of fact as its own. Further, whether

    any of these materials see the light of day at any trial is not something this decision

    addresses.

       VII.      Howard’s Objection to Denial of Motion to Compel

           Howard moved to compel Shurwest to produce various documents in discovery.

    DE 86. Shurwest responded, opposing the motion (DE 89), and Howard replied. DE 91.

    Judge Atkins granted the motion in part and denied it in part. DE 92. Howard timely objects

    to Judge Atkins’s denial of Howard’s Requests 1, 2 and 3 for production of documents

    relating to other agents who, like Howard, may have been marketed FIP products by

    Schulze-Miller and other Shurwest employees. DE 98.




                                                 37
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 38 of 42 - Page ID#:
                                    3022



           Federal Rule of Civil Procedure 72(a) provides that when a party timely objects to

    a Magistrate Judge’s order on a pretrial matter, “[t]he district judge in the case must

    consider t[he] objections and modify or set aside any part of the order that is clearly

    erroneous or is contrary to law.” Judge Atkins denied Requests 1, 2, and 3, reasoning that

    “Howard never requested documents directly related to any of these individuals in any of

    her first, second or third requests for production of documents.” DE 92 at 4. But Howard

    detailed the long and overlapping series of prior requests and demonstrated knowledge of

    several known responsive, but withheld, categories. Request 1 seeks documents relating

    to Alysha Myronuk, an agent/advisor who communicated with Shurwest employees about

    FIP and promoted FIP products to her clients. DE 86 at 3–4. Request 2 seeks documents

    relating to Gary Sickles, an agent/advisor in similar circumstances to Myronuk. Id. at 4.

    Request 3 seeks documents relating to “other agents across the country” in similar

    circumstances, including Chris Dixon, Edward Storer, and Jim Sweeney. Id. In support of

    her argument that she did, in fact, request documents related to the stated categories,

    Howard points to earlier, more encompassing general requests. For example, in her first

    set of requests for production of documents, Howard asked Shurwest to “[p]roduce all

    documents related to clients who worked with Shurwest and purchased a FIP Product.” DE

    98 at 3. Howard argues that this request, and similar ones, were targeted at the same

    documents she seeks in Requests 1, 2, and 3 of her Motion to Compel. Howard also points

    to her second request for production of documents, where she sought documentation

    relating to legal disputes involving Shurwest, in connection with FIP products. DE 98 at

    4–5. The Court notes that two of the agents listed relative to Request 3 of Howard’s Motion




                                                38
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 39 of 42 - Page ID#:
                                    3023



    to Compel, Chris Dixon and Edward Storer, appear as co-Defendants with Shurwest in

    multiple disputes cited by Howard. Id.

           Judge Atkins’s reasoning in denying Requests 1, 2, and 3 in Howard’s Motion to

    Compel was clearly erroneous. Though Howard did not mention each agent by name in her

    production requests, she did make multiple requests that plainly blanket the documents

    sought in her Motion to Compel. A more generic ask envelopes a more specific one. It is

    inaccurate to fault Howard for not making a specific request, when the general request

    should have prompted production of responsive materials. The question remains, however,

    whether Shurwest should be compelled to comply with Requests 1, 2, and 3 in Howard’s

    Motion to Compel.

           In its response to Howard’s Motion to Compel, Shurwest objected to Requests 1,

    2, and 3 on the basis that Howard did not previously request those documents, and

    alternatively, that those documents are not relevant to this case. DE 89 at 4–6. As discussed

    above, though Howard did not name each of the identified agents in her original discovery

    requests, she did request, more generally, documentation relating to Shurwest clients who

    purchased FIP products. Considering Requests 1, 2, and 3 in the full case context, the Court

    finds them as clearly encompassing the targeted documents and fairly the subject of

    discovery requests in the case. Thus, the Court considers these categories of document to

    have been previously requested by Howard.

           As to Shurwest’s alternative relevancy argument about the documents sought in

    Requests 1, 2, and 3, Shurwest asserts that it was not involved in FIP activities, and thus

    any documents relating to its client’s FIP activities are irrelevant. DE 89 at 4–6. Of course,

    whether Shurwest was involved in the FIP activities of several of its employees is the key




                                                 39
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 40 of 42 - Page ID#:
                                    3024



    question at issue in this case. Further, despite Shurwest’s argument to the contrary, the

    factual findings of another district court, in a case involving different parties and issues, do

    not create an incontrovertible record here. Id. at 5–6. Though the agents listed in Howard’s

    Motion to Compel are not parties to this case, documentation relating to their interactions

    with Shurwest employees regarding FIP products may shed further light on the relationship

    between Shurwest, Howard, and FIP at issue here. This is particularly so given alleged

    representations (from Schultze-Miller to Howard) about Shurwest regularly using the FIP

    notes with other advisors. Thus, Requests 1, 2, and 3 are, indeed, relevant.

           Further, as stated above, these requests are pared down or summary versions of

    previous requests. In her first set of requests, Howard sought “all documents related to

    clients who worked with Shurwest and purchased an FIP product.” DE 86-2 at 3. Shurwest

    objected to the request, in part, because it was “vague and ambiguous.” Id.13 Taking Rule

    1 into account, along with the full record, the Court sets aside Judge Atkins’s denial and

    orders production of documents responsive to Request 1, 2, and 3. The Court thus Orders

    Shurwest to produce:

           1. All documents related to FIP, FIP, Inc., Future Income Payments, LLC, Future

                Income Payment;




    13
       Shurwest also stated, in response to this request, “[t]o the best of Shurwest’s knowledge
    after a diligent investigation, Howard is the only Shurwest client who purchased an FIP
    product.” DE 86-2 at 4. This characterization is a tough sell. Based on the record at this
    point, it seems that other Shurwest clients purchased FIP products and/or advised their own
    clients to purchase those products. See, e.g., 86-4 (Myronuk emails) & DE 86-5 (Sickles
    Affidavit).


                                                  40
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 41 of 42 - Page ID#:
                                    3025



           2. All documents related to Structured Cash Flow, Structured Cash Flows,

               Structured Cash, and SCF. However, the Court limits the production to such

               products connected in any way with FIP or related entities;

           3. All documents related to agents/advisors with whom employees of Shurwest

               discussed or communicated about concerning the IRA Reboot strategy. This is

               at the center of the case, and Howard is entitled to know about others receiving

               the same type of pitch or information from Shurwest’s employees.

           The temporal scope for 1-3 shall be the period between January 1, 2016 and January

    1, 2019. The discovery is relevant and proportional in this case.

           Shurwest shall comply within 30 days of this decision.

       VIII. Conclusion

    Accordingly, the Court ORDERS as follows:

       1. The Court GRANTS IN PART Shurwest’s Motion to Exclude the Testimony of

           Peter Kennedy (DE 99);

       2. The Court GRANTS DE 93 and accepts DE 93-1 as timely filed;

       3. The Court GRANTS DE 85 (insofar as it requests judicial notice of the fact of

           Melanie Schulze-Miller’s indictment) and DE 88 (insofar as it requests judicial

           notice of the fact that Judge Bolton issued a summary judgment order in the District

           of Arizona matter);

       4. The Court SETS ASIDE DE 92’s denial of Requests 1, 2, and 3. The Court

           ORDERS production in response to Requests 1, 2, and 3, to the extent described

           above;

       5. The Court DENIES Shurwest’s Motion for Partial Summary Judgment (DE 55);




                                                41
Case: 5:19-cv-00180-REW-EBA Doc #: 113 Filed: 03/19/21 Page: 42 of 42 - Page ID#:
                                    3026



         6. The Court DENIES Howard’s Motion for Summary Judgment (DE 94);

         7. The Court GRANTS Shurwest’s Motion for Summary Judgment (DE 100) IN

            PART, as to claims for constructive fraud, the Kentucky Consumer Protection Act,

            and negligent supervision; otherwise the Court DENIES DE 100;14

         8. The Court GRANTS DE 101, and DE 102 SHALL be maintained UNDER SEAL.

            This the 19th day of March, 2021.




    14
       As discussed above, Count 4, the generalized negligence claim, is subsumed by the
    negligent misrepresentation claim. Thus, three counterclaims remain active: Count 1
    (Fraud), Count 3 (Negligent Misrepresentation), and Count 7 (Respondeat
    Superior/Vicarious Liability, which is really a theory of imputed liability, not a distinct
    claim).


                                                42
